Title: Abigail Adams to Cotton Tufts, 15 January 1801
From: Adams, Abigail
To: Tufts, Cotton


				
					my dear Sir
					Washington Janry 15 1801
				
				I received Your kind and friendly Letter of December 15 and thank You for your sympathetic condolence upon an event severely afflicting to a parent—in this case armed with many a barbed arrow. to infinite Wisdom I bow in humble Submission. may the Chastning hand of providence be duly noticed by me, so that those Children who Survive, may be doubly blessed to their parents
				The year past is a memorable one to me, both upon a private, and public account; tho the Clouds are impenetrable, and the Ways of Providence dark and intricate, he who permits not a sparrow to fall, unnoticed, assuredly over rules the more important interests and concerns of kingdoms and nations,
				
				
					[“]If plagues and Earthquakes break not heavens designs
					Why then a Borgia, or a Catiline?[”]
				
				an increasing infidelity in Religion, an allarming corruption of manners from the highest to the lowest ranks of society, a wrestless spirit of discontent, and turbulence manifested under the mildest Government, in which a people can partake and prosper, an unchecked spirit of calumny, lieing, and Slander; which has Spread through our country, to its infamy and disgrace, bearing down honour virtue and integrity like a besom of destruction—all portend some Mighty Change. when irreligion is demoralizing the world Shall the influence of Government unite to place at its head those whose only religion is benevolence? that the Lord Reigneth is consolation to the Christian, but we ought to deprecate his judgments, and implore his mercy—
				I Shall endeavour not to remain here longer than this month. I would advise mr Porter to cut 5 cord of pine wood and get it home. it may be also necessary to get some more oak wood as we shall want more than was calculated upon— there is Something due to mr Frothingham, for mending the wheels of the chariot which will be lost to us unless you can get the Bill and pay it and forward it before the last of Feb’ry. I also wish you to procure from mr Frothingham the price paid him for the Coachee which he made for us— he took in exchange and as part pay a coachee which We had. I think he allowed one hundred pounds for it. the remaining sum I paid him in Money I have his account & receits but they are with My papers at home and blended with other matters of repairs to other carriages. now what I want of mr Frothingham is a Receit for the carriage, which he may call a duplicate Receit for the sum which it cost. it is thought best to leave the two Carriages which have been used in the service of the public to the future President: and I must therefore have a Receit for to file with other papers—and this as early as possible You will be so kind as to forward them to mr shaw under cover to the President, as I presume I shall be on my way home before they will reach me.
				Mr smith of Boston procured for us Some fish Tongues porter and pork, which we have received. he has an unsettled account which I endeavourd to have adjusted before I came away but faild in doing. I payd him one hundred dollors which he creditted me for, but I presume there will still be a balance due to him upon the

articles since furnished. there were three articles the amount of which I do not know. a cask of sherry wine a Bill paid by him to mr Hall for some hams & Tongues, and a Quintal of fish I one day gave him a Bill of a hundred dollors, requesting him to settle the account & give me a Receit. he creditted me for the Money but the account remains unsetled. I inclose a hundred dollors requesting You to pay him the balance due to him— I wish to come home as clear of the World as possible, and with as few debts indeed I know of but one other, which is something due to dr Phips I believe, which however cannot be much. I will request you to settle that also—
				I cannot say that my Health has been so good as it was the last winter. I have frequent ill turns, and have Several days been confined. I lose my sleep often, and find my Spirits flag my mind and Heart have both been severely tried— I desire to learn and practise the lesson of the apostle, in what ever state I am to be content— I often wish myself again at Quincy: there I hope to arrive in the Month of Feb’ry— With my kind Regards to Mrs Tufts and Family I am dear Sir Your affectionate / Neice
				
					A Adams—
				
			